Case 1:19-md-02875-RBK-JS Document 41 Filed 03/25/19 Page 1 of 2 PageID: 331



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY



IN RE: VALSARTAN N-
NITROSODIMETHYLAMINE (NDMA)                                   Civil No. 1:19-md-02875-RBK-JS
CONTAMINATION PRODUCTS LIABIILITY
LITIGATION                                                    MDL No. 2875


THIS DOCUMENT RELATES TO:

    1. Nelson v. Teva Pharmaceutical Industries, LTD.,
       et al., Case No. 1:19-cv-06847-RBK-JS

    2. Duffy v. Aurobindo Pharma USA, Inc., et al.,
       Case No. 1:19-cv-08591-RBK-JS

    3. Cacaccio v. Mylan Pharmaceuticals, Inc., et al.,
       Case No. 1:19-cv-06841-RBK-JS

                                 NOTICE OF APPEARANCE

        PLEASE TAKE NOTICE that the undersigned hereby appears as counsel of record for

 all Plaintiffs in the above-mentioned actions.

Dated: March 25, 2019                        Respectfully submitted,

                                             BURSOR & FISHER, P.A.

                                             By:    /s/ Joseph I. Marchese
                                                        Joseph I. Marchese

                                             Joseph I. Marchese
                                             Andrew J. Obergfell
                                             888 Seventh Avenue
                                             New York, NY 10019
                                             Telephone: (212) 837-7150
                                             Facsimile: (212) 989-9163
                                             Email: jmarchese@bursor.com
                                                    aobergfell@bursor.com
Case 1:19-md-02875-RBK-JS Document 41 Filed 03/25/19 Page 2 of 2 PageID: 332



                              CERITFICATE OF SERVICE

       I HEREBY CERTIFY that on March 25, 2019, the foregoing Notice of Appearance

was electronically filed with the Clerk of Court using the CM/ECF system. Notice of this

filing will be electronically transmitted to all counsel of record by operation of the court’s

electronic filing system.


                                                  /s/ Joseph I. Marchese______




                                              2
